IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
SHARKSHOCK LLC,                                                     :
                                                                    :     Case No.: 1:19-CV-01487
                                             Plaintiff,             :          (MKB)(VMS)
                                                                    :
-against-                                                           : SECOND STIPULATED REQUEST
                                                                    : TO EXTEND TIME TO ANSWER
ALLSTAR PRODUCTS GROUP, LLC,                                        :
                                                                    :
                                             Defendant.             :
------------------------------------------------------------------- X
         The undersigned does by this document respectfully state that Counsel for Plaintiff and

Defendant have conferred, and the parties have reached a resolution in principle and that

additional time is required to provide for the orderly disposition of the same.

         Accordingly, Plaintiff respectfully requests for an extension of time for Defendant to

Answer or otherwise Respond and it is hereby requested that the time for Defendant ALLSTAR

PROUDCTS GROUP, LLC to answer or otherwise respond to the Complaint is hereby extended

until June 26, 2019 or until such other time as the court may order. This is the second request for

an extension of time for Defendant to respond to the complaint.


Dated: June 12, 2019                                  THE MARTINEZ GROUP PLLC

                                                      By: /Frank J. Martinez/
                                                      Frank J. Martinez (FJM-2149)
                                                      55 Poplar Street, Suite 1-D
                                                      Brooklyn, New York 11201
                                                      Tel: (718) 797-2341
SO ORDERED:                                           FM@martinezgroup.com
June ______, 2019                                     Counsel for Sharkshock LLC


__________________________________
   Margo K. Brodie, U.S.D.J.




{00029822 v.1}
                                  AFFIDAVIT OF SERVICE

 I hereby certify that a true copy of the foregoing document, Second Stipulated Request for
 Extension of Time to Answer was served on June 12, 2019 by electronic mail only to:

 Don Beshada
 Beshada Farnese LLP
 108 Wanaque Avenue
 Pompton Lakes, New Jersey 07442
 dbeshada@gmail.com
 Attorney for Defendant
 ALLSTAR PRODUCTS GROUP, LLC


 Date: June 12, 2019                                   By:   /Frank J. Martinez/
                                                              Frank J. Martinez




{00029822 v.1}
                                                   2
